Hafif v Rabbinical Council of Syrian & Near E. Jewish Communities in Am. (2016 NY Slip Op 04909)





Hafif v Rabbinical Council of Syrian & Near E. Jewish Communities in Am.


2016 NY Slip Op 04909


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2014-00208
 (Index No. 6719/11)

[*1]Dibo Hafif, appellant, 
vRabbinical Council of Syrian & Near Eastern Jewish Communities in America, etc., et al., respondents.


Dibo Hafif, Brooklyn, NY, appellant pro se.
Mishaan Dayon & Lieblich, New York, NY (Saul A. Mishaan of counsel), and Law Firm of Jeffrey S. Dweck, P.C., New York, NY, for respondents Rabbinical Council of the Syrian & Near Eastern Jewish Communities in America, Rabbi Saul Maslaton, as Rabbi of the Ahi Ezer Congregation and Ahi Ezer Torah Center, Rabbi Shimon Hay Alouf, Rabbi of Ahaba Ve Ahva Synagogue, Rabbi Asher Hatchuel, Rabbi of Sephardic Bet Din Zedek of America and Yad Yosef Torah Center, and Rabbi Shemuel Choueka, Rabbi of Ohel Simha Park Avenue Synagogue (one brief filed).
Miranda Sambursky Slone Sklarin Verveniotis LLP, Mineola, NY (Andrew Giuseppe Vassalle and Ondine Slone of counsel), for respondents Rabbi Yehuda A. Azancot, Rabbi of Beth Torah Congregation, and Rabbi Yaacov Ben-Haim, Rabbi of B'Nei Shaare Zion.

DECISION & ORDER
In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated August 12, 2013, which granted the defendants' motion pursuant to CPLR 3211(a) to dismiss the complaint.
ORDERED that the order is affirmed, with one bill of costs to the defendants appearing separately and filing separate briefs.
As the defendants correctly contend, the Supreme Court properly directed the dismissal of the complaint pursuant to CPLR 3211(a)(2) for lack of subject matter jurisdiction. The plaintiff's claims cannot be decided solely upon the application of neutral principles of law, without reference to religious principles (see Matter of Congregation Yetev Lev D'Satmar, Inc. v Kahana, 9 NY3d 282, 286; Rodzianko v Parish of the Russian Orthodox Holy Virgin Protection Church, Inc., 117 AD3d 706). In particular, the courts would be involved in determining the proper interpretation and understanding of the Hebrew word "mizuyaf," the authenticity requirements for documents being submitted on an application to a Jewish religious tribunal for permission to remarry, and the validity of the documents submitted in the context of a Jewish religious divorce dispute. Thus, the court would be impermissibly entangled in the application of religious customs, laws, and procedures (see Drake v Moulton Mem. Baptist Church of Newburgh, 93 AD3d 685).
In light of our determination, we need not reach the parties' remaining contentions.
BALKIN, J.P., HALL, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court